ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
OmnivoxLLC                                    )      ASBCA No. 60109
                                              )
Under Contract No. HQ0034-1 O-C-0031          )

APPEARANCE FOR THE APPELLANT:                        Marc A. Van Allen, Esq.
                                                      Jenner & Block LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      John S. Albanese, Esq.
                                                      General Counsel
                                                     Lisa Marie Golden, Esq.
                                                     Stephan Piel, Esq.
                                                     Marina Kozmycz, Esq.
                                                      Assistant General Counsel
                                                      DoD Washington Headquarters Services &
                                                       Pentagon Force Protection Agency
                                                      Washington, DC

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 9 February 2016


                                              ~~~ Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60109, Appeal ofOmnivox LLC,
rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals